Citation Nr: 1419186	
Decision Date: 04/30/14    Archive Date: 05/06/14

DOCKET NO.  09-34 596	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, Oregon


THE ISSUE

Entitlement to a burial allowance based on service connection for the cause of the Veteran's death.  


ATTORNEY FOR THE BOARD

G. Slovick, Counsel








INTRODUCTION

The Veteran served on active duty from July 1959 to July 1962 and from May 1963 to September 1977.  The Veteran died in March 2008.  The Appellant is the Veteran's surviving spouse.

This matter is before the Board of Veterans' Appeals (Board) on appeal a rating decision in November 2008 of a Department of Veterans Affairs (VA) Regional Office (RO).  

This matter was remanded by the Board in May 2012 and July 2013 for additional development.  That development has been accomplished and the issue is now ready for adjudication.  Stegall v. West, 11 Vet. App. 268, 270-71 (1998).  


FINDINGS OF FACT

1.  The Veteran died on March [redacted], 2008; the death certificate lists the immediate cause of death as multi-lobular pneumonia; other significant conditions that were listed as contributing to death were methicillin resistant staphylococcus aureus (MRSA), chronic obstructive pulmonary disease (COPD), and Raynaud's syndrome.

2.  The Veteran's service-connected disabilities at the time of his death were sensory neuropathy of the feet, secondary to frostbite, residuals of frostbite of the feet, sensory neuropathy of the hands with Raynaud's phenomenon and residual frostbite of the hands.  He had a combined rating of 100 percent.


3.  The Veteran's service-connected disabilities did not cause or contribute materially to the cause of the Veteran's death.  


CONCLUSION OF LAW

The criteria for service connection for the cause of the Veteran's death have not been met.  38 U.S.C.A. § 1310 (West 2002); 38 C.F.R. § 3.312 (2013).

The Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, codified in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented in part at 38 C.F.R § 3.159, amended VA's duties to notify and to assist a claimant in developing information and evidence necessary to substantiate a claim. 

Duty to Notify

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate the claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

In a claim for dependency and indemnity compensation, including the cause of death, notice under 38 U.S.C.A. § 5103(a) must include (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his death, (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition, and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  Hupp v. Nicholson, 21 Vet. App. 342 (2007). 


While the Appellant did not receive a letter, which satisfied all of the duty to notify requirements, she was notified of the elements to establish the cause of death in December 2008 and she was notified of the Veteran's service-connected disabilities in the Board's remand in May 2012.

Duty to Assist 

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO obtained service records and VA records. 

In January 2014, the Board obtained a medical expert opinion from the Veterans Health Administration (VHA). As the VHA expert considered the Veteran's medical history and described the disability in sufficient detail and provided a rationale to support the conclusions reached in the opinion, the Board finds that the VHA opinions adequate to decide the claim of service connection for the cause of the Veteran's death.  See Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007) (a medical opinion must be based on consideration of the veteran's prior medical history and examinations and also describe the disability, if any, in sufficient detail so that the Board's evaluation of the claimed disability will be a fully informed one).

The Appellant was provided a copy of the VHA opinion and afforded the opportunity to submit additional evidence and argument.  The Appellant has not responded.

As there is no indication of the existence of additional evidence to substantiate the claim, the Board concludes that no further assistance to the Appellant in developing the facts pertinent to the claim is required to comply with the duty to assist. 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Service Connection for the Cause of the Veteran's Death

When a Veteran dies from a service-connected disability, VA will pay dependency and indemnity compensation to a surviving spouse.  

The Appellant has been granted dependency and indemnity compensation under 38 U.S.C.A. § 1318.  The only issue before the Board is whether the Appellant may receive additional benefits afforded when a service-connected disability caused the Veteran's death under 38 U.S.C.A. § 1310.  

Service connection for the cause of the Veteran's death may be granted if a disability incurred in or aggravated by service was either the principal, or a contributory, cause of death.  38 C.F.R. § 3.312(a). 

For a service-connected disability to be the principal cause of death it must singly or with some other condition be the immediate or underlying cause, or be etiologically related thereto.  38 C.F.R. § 3.312(b).  

For a service-connected disability to be a contributory cause of death it must have contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.  38 U.S.C.A. § 1310; 38 C.F.R. § 3.312(c)(1).






Evidentiary Standards

VA must give due consideration to all pertinent lay and medical evidence.  38 U.S.C.A. § 1154(a).  

Competency is a legal concept in determining whether lay or medical evidence may be considered, in other words, whether the evidence is admissible as distinguished from credibility and from the weight of the evidence.  Rucker v. Brown, 10 Vet. App. 67, 74 (1997).

Competency is a question of fact, which is to be addressed by the Board.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (2007).

When the evidence is admissible, the Board must then determine whether the evidence is credible.  "Credible evidence" is that which is plausible or capable of being believed.  See Caluza v. Brown, 7 Vet. App. 478, 511 (1995), aff'd per curiam, 78 F. 3d 604 (Fed. Cir. 1996) (the determination of credibility is a finding of fact to be made by the Board in the first instance). 

If the evidence is credible, the Board, as fact finder, must determine the weight or probative value of the admissible evidence, that is, does the evidence tend to prove a material fact.  Washington v. Nicholson, 19 Vet. App. 362, 369 (2005).  If the evidence is not credible, the evidence has no probative value. 

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the Appellant.  38 U.S.C.A. § 5107(b).



Evidence 

The service treatment records show that the Veteran was treated for frostbite.  The service treatment records contain no complaint, finding, history, or diagnosis of pneumonia, COPD, or MRSA.  At the time of his death, the Veteran was 100 percent service-connected for sensory neuropathy and residuals of frostbite of the upper and lower extremities.

VA records in February 2008 show that Veteran contracted MRSA following a cervical laminectomy.  The diagnoses included MRSA, COPD, tobacco abuse, and hypertension.  On February 26, 2008, the Veteran had end-stage COPD.  On February 27, 2008, the Veteran would be going home with hospice assistance on February 28, 2008.  

The Veteran's death certificate showed that he died at home on March [redacted], 2008.  The immediate cause of death was multi-lobular pneumonia due to MRSA, COPD, and Raynaud's syndrome.  

In  January 2009, the VA physician, who signed the death certificate, stated that Raynaud's syndrome was likely associated with the Veteran's death in that the Veteran's chronic debility or immobility due to Raynaud's phenomenon and immunocompromised made the Veteran more vulnerable to infections such as MRSA, related osteomyelitis, and pneumonia.  

In June 2012, another VA physician stated that it was less likely than not that the Veteran's service-connected disabilities, including Raynaud's phenomenon, caused or contributed to the cause of the Veteran's death.  



The VA examiner stated that Raynaud's phenomenon did not cause COPD, that tobacco smoking did, and that COPD was the major causal contributor to the Veteran's death from MRSA pneumonia.  

In July 2013, another VA physician reviewed the record.  The VA examiner concluded that the Veteran's death was less likely than not due to Raynaud's syndrome or its residuals and that Raynaud's syndrome did not contribute substantially or materially to the Veteran's cause of death.  

The VA examiner explained that although the death certificate listed Raynaud's phenomenon as a cause of death, there was no evidence to support the finding.  The VA examiner noted that given the chain of events that occurred in the last few months of the Veteran's life, it appeared that the cause of death was more likely than not related to osteomyelitis of the spine.  

The VA examiner stated that the Veteran had been wheelchair bound for decades, but there was no evidence to indicate a change or worsening or active Raynaud's phenomenon that contributed to the Veteran's death.  The VA examiner stated that the Veteran's cervical osteomyelytis was likely related to prior surgery of the cervical spine which was performed for cervical myelopathy related to spinal stenosis, a nonservice-connected condition.  

The case was referred to the Veterans Health Administration for an additional medical opinion regarding the cause of the Veteran's death.  The physician was asked for an opinion on whether or not the Veteran's Raynaud's phenomenon contributed to his death.  




In January 2014 report, the VHA expert stated that the Veteran presumably developed heath care acquired pneumonia with a resistant organism after his surgery.  The VHA expert explained that a PubMed search found no literature published which connected Raynaud's to the development of MRSA pneumonia.  

The VHA expert noted that the Veteran did have severe chronic COPD in 2003 and continued to use tobacco products, and that both COPD and smoking predisposed one to respiratory infections.  

The VHA expert stated that given the lack of clear evidence, it was less likely than not that service-connected Raynaud's lent assistance to the Veteran's death and it was less likely than not that Raynaud's would have changed the Veteran's ability to fight off a MRSA infection as there was no evidence in the medical record that the Veteran took immunosuppressive drugs for his Raynaud's around the time of his death or around the time of development of pneumonia, and it was also less likely than not that the Veteran's Raynaud's was of such a severity that it accelerated death.

The VHA expert concluded that there was no medical evidence that Raynaud's contributed to the Veteran's death or to the development of MRSA pneumonia.  The VHA expert stated that Nosocomial pneumonias were relatively common and older age and lung disease were two important risk factors.  The VHA expert expressed the opinion that the Veteran's chronic lung disease, COPD, contributed to the cause of death.






Analysis

In order to establish service connection for cause of death, the evidence must at least be in equipoise as to whether the service-connected disabilities contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.

The Appellant does not assert and the evidence does not suggest that the fatal disease processes, namely, pneumonia, MRSA or COPD, had onset in service.  

The Appellant does assert that the Veteran's service-connected disabilities contributed substantially or materially to cause death, combined to cause death, or aided or lent assistance to the production of death.

As for the Appellant's assertions, the Appellant as a lay person is competent to offer an opinion on a simple medical condition.  But establishing a causal association between one medical condition and another medical condition falls outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

And no factual foundation has been established to show that the Appellant is qualified through specialized education, training, or experience to determine that Raynaud's syndrome was related to the Veteran's death.   

Therefore, the Appellant's lay opinion is not competent evidence and the opinion is not to be considered as favorable evidence.  




As the Appellant's s lay evidence is not competent evidence on the question of whether a service-connected disability caused or contributed to the cause of the Veteran's death, the Board looks to the medical evidence.  

The medical opinions of the VA examiners and of the VHA expert are more probative than opinion of Dr. S.N.

The Board is free to favor one medical opinion over another, provided it offers an adequate basis for doing so.  Evans v. West, 12 Vet. App. 22, 30 (1998); Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Here, the VA examiners are shown to have examined the totality of the evidence and provided a more thorough, detailed opinion as to the cause of the Veteran's death.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000) (holding that factors for assessing the probative value of a medical opinion included the physician's access to the claims file and the thoroughness and detail of the opinion); see Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008) (the probative value of a medical opinion comes from when it is the factually accurate, fully articulated, and sound reasoning for the conclusion, not the mere fact that the claims file was reviewed).

One VA examiner noted that the Veteran's COPD and not service-connected disabilities contributed substantially or materially to cause death, combined to cause death or aided or lent assistance to the production of death and that Raynaud's phenomenon did not cause COPD.  The VA examiner stated that COPD was the main cause of the Veteran's pneumonia.  






Another VA examiner explained that Raynaud's syndrome appeared to be stable at the time of the Veteran's death and that pneumonia was related to an infection sustained in the course of treatment for a nonservice-connected cervical spine disability.  Noting that the Veteran had been wheelchair bound for some time, the VA examiner found that Raynaud's syndrome was stable and other unrelated conditions contributed to the cause of death.  

The VHA expert stated that the Veteran's COPD and smoking predisposed the Veteran to respiratory infections and that Raynaud's syndrome was not shown to be the primary cause of death, or to have lent to the Veteran's death, or to have accelerated death.  The VHA expert found no correlation between Raynaud's and MRSA pneumonia in the medical literature.

The Board finds that the opinion of the VHA expert is persuasive evidence, which opposes rather than supports the claim, which was based on a review of the medical literature and outweighs the favorable opinion of Dr. S.N.

As the preponderance of the evidence is against the claim, there is no doubt to be resolved, and service connection for cause of death is not warranted.

      (The Order follows on the next page.)











ORDER

Service connection for cause of the Veterans' death for the purpose of establishing entitlement to VA burial benefits for a service-connected cause of death is denied.



____________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


